

113 S2508 RS: Energize Africa Act of 2014
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 489113th CONGRESS2d SessionS. 2508[Report No. 113–219]IN THE SENATE OF THE UNITED STATESJune 19, 2014Mr. Menendez (for himself, Mr. Corker, Mr. Coons, Mr. Isakson, Mr. Markey, Mr. Johanns, Mr. Cardin, Mrs. Shaheen, Mr. Franken, Mr. Durbin, Ms. Klobuchar, Mr. Graham, Mr. Blunt, Ms. Stabenow, Mr. Udall of Colorado, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJuly 24, 2014Reported by Mr. Menendez, with amendments and an amendment to the titleOmit the part struck through and insert the part printed in italicA BILLTo establish a comprehensive United States Government policy to assist countries in sub-Saharan
			 Africa to improve access to and the affordability, reliability, and
			 sustainability of power, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Energize Africa Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Policies to improve access to power in sub-Saharan Africa
					Sec. 101. Purpose.
					Sec. 102. Statement of policy.
					Sec. 103. Development of comprehensive, multiyear strategy.
					Sec. 104. Sense of Congress on priorities with respect the energy sector of sub-Saharan African
			 countries.
					Sec. 105. Prioritization of assistance for power projects in sub-Saharan Africa by the United
			 States Agency for International Development.
					Sec. 106. Prioritization of assistance for power projects in sub-Saharan Africa by the Trade and
			 Development Agency.
					Sec. 107. Prioritization of assistance for power projects in sub-Saharan Africa by the Overseas
			 Private Investment Corporation.
					Sec. 108. Prioritization of assistance for power projects in sub-Saharan Africa by the World Bank
			 Group and the African Development Bank.
					Sec. 109. Prioritization of assistance for power projects in sub-Saharan Africa by the United
			 States African Development Foundation.
					Sec. 110. Prioritization of assistance for power projects in sub-Saharan Africa by the Millennium
			 Challenge Corporation.
					Sec. 110111. Progress report.
					TITLE II—Overseas Private Investment Corporation
					Sec. 201. Extension of issuing authority.
					Sec. 202. Expedited procedures for financing of small projects related to power generation and
			 distribution in sub-Saharan Africa.
					Sec. 203. Activities in sub-Saharan Africa; investment advisory council.
					Sec. 204. Pilot program for expansion of eligible investors.
					Sec. 205. Pilot program for direct investment and local currency guaranties for power projects in
			 sub-Saharan Africa.
					Sec. 206. Extension of maximum term of obligation for renewable energy projects in sub-Saharan
			 Africa.
					Sec. 207. Inspector General.
					Sec. 208. Assessment of customer satisfaction.
					Sec. 209. Schedule B hiring authority.
					Sec. 210. Sense of Congress on funding.
					Sec. 211. Report on equity authority.
				2.FindingsCongress makes the following findings:(1)As of 2010, approximately 589,000,000 people in sub-Saharan Africa, or 68 percent of the
			 population, did not have access to power.(2)Lack of access to power services disproportionally affects women, who often shoulder the burden of
			 seeking sources of heat and light such as dung, wood, or charcoal and are
			 often more exposed to the associated negative health effects.(3)Women and girls also face increased risks of assault from walking long distances to gather fuel
			 sources.(4)Access to power creates opportunities for people to work their way out of poverty, including
			 through entrepreneurship.(5)A lack of power contributes to the high use of inefficient and often highly polluting fuel sources
			 for indoor cooking, heating, and lighting that produce toxic fumes
			 resulting in more than 3,000,000 annual premature deaths from respiratory
			 disease.(6)Reliable access to power is crucial for the storage of vaccines and antiretroviral and other
			 lifesaving medical drugs, as well as for the operation of modern
			 lifesaving medical equipment.(7)Access to power can be used to improve food security by enabling post-harvest processing, pumping,
			 irrigation, dry grain storage, milling, and refrigeration, and for other
			 uses.(8)Access to power can provide improved information and communication technologies that can greatly
			 improve health and education outcomes as well as economic and commercial
			 opportunities.(9)For the majority of people with access to power in sub-Saharan Africa, power services are highly
			 unreliable and remain at least twice as expensive compared to other
			 emerging regions.(10)According to Enterprise Surveys of the World Bank, power cuts in sub-Saharan Africa cost companies
			 more than 10 percent of sales in certain countries.(11)The consumer base in sub-Saharan Africa of approximately 1,000,000,000 people is rapidly growing
			 and will create increasing demand for United States goods, services, and
			 technologies, but the current power deficit in sub-Saharan Africa limits
			 that growth in demand by restricting economic growth on the continent of
			 Africa.(12)Approximately 30 countries in sub-Saharan Africa face endemic power shortages, and nearly 70
			 percent of surveyed businesses in sub-Saharan Africa cite unreliable power
			 as a major constraint to growth.(13)The work of the Millennium Challenge Corporation in the energy sector shows high projected economic
			 rates of returns that translate to sustainable economic growth and the
			 highest returns are projected when infrastructure improvements are coupled
			 with significant legislative, policy, and regulatory reforms and
			 institutional strengthening.(14)Sub-Saharan Africa has abundant renewable and fossil fuel resources with which to generate power.(15)In some countries in sub-Saharan Africa, weak governance capacity, undue regulatory barriers, and
			 unnecessary legal constraints, as well as a lack of transparency and
			 accountability, stifle the ability of public and private investment to
			 assist in the generation and distribution of power.(16)Without new policies and more effective public and private investments in power sector enterprises
			 to increase and expand access to power in sub-Saharan Africa, more than 70
			 percent of the rural population, and 48 percent of the total population,
			 are likely to remain without access to power through at least 2030.(17)Consumers in sub-Saharan Africa spend billions of dollars annually on kerosene and other fuels for
			 household needs, which can, for poor families, represent more than 15
			 percent of household income and can expose residents to significant fire
			 and toxicity risks.(18)Kerosene lamps used in homes can cause fires and severe burn injuries and expose users to hazardous
			 air pollutants in close quarters, and switching from fuel-based lighting
			 to
			 cheaper, cleaner systems would
			 provide higher quality light with no negative health effects while
			 achieving significant economic savings.(19)New technological advances in power generation coupled with more efficient appliances are resulting
			 in robust, affordable, and non-polluting off-grid power solutions and
			 entrepreneurs are developing new business models allowing off-grid
			 households to finance systems over time, resulting in
			 a rapidly growing off-grid power market.IPolicies to improve access to power in sub-Saharan Africa101.PurposeThe purpose of this title is to assistencourage the efforts of countries in sub-Saharan Africa to improve access to
			 affordable and reliable power in order to unlock the potential for
			 economic growth and promote development, job creation, food security,
			 improved health, educational, and environmental outcomes, and reduce
			 poverty.102.Statement of policyCongress declares that it is the policy of the United States to partner, consult, and coordinate
			 with the governments of sub-Saharan African countries, international
			 financial institutions, African regional economic communities, and the
			 private sector, in a concerted effort to—(1)promote first-time access to power and power services for at least 50,000,000 people in sub-Saharan
			 Africa by 2020 in both urban and rural areas;(2)encourage the installation of at least 20,000 additional megawatts of electrical power in
			 sub-Saharan Africa by 2020 using a broad mix of energy options to help
			 reduce poverty, promote sustainable development, and drive economic
			 growth;(3)promote reliable, affordable, and sustainable power in urban areas (including small urban areas) to
			 promote economic growth and job creation;(4)promote efficient institutional platforms and financing to provide electrical service to rural and
			 underserved populations;(5)encourage the necessary in-country reforms to make such expansion of power access possible;(6)promote reforms of power production, delivery, and pricing, as well as regulatory reforms and
			 transparency, to support long-term, market-based power generation and
			 distribution; and(7)promote policies to displace kerosene lighting with other technologies.; and(8)promote an all-of-the-above energy development strategy for sub-Saharan Africa that includes the
			 use of oil, natural gas, coal, hydroelectric, wind, solar, and geothermal
			 power, and other sources of
			 energy.103.Development of comprehensive, multiyear strategy(a)Strategy required(1)In generalThe President shall establish a comprehensive, integrated, multiyear strategy to assist encourage the efforts of countries
			 in sub-Saharan Africa to implement national power strategies and develop
			 an appropriate mix of power solutions, including renewable energy, to
			 provide access to sufficient reliable, affordable, and sustainable power
			 in order to reduce poverty and drive economic growth and job creation.(2)Flexibility and responsivenessThe President shall ensure that the strategy required by paragraph (1) maintains sufficient
			 flexibility for and remains responsive to technological innovation in the
			 power sector.(b)Report requiredNot later than 180 days after the date of the enactment of this Act, the President shall submit to
			 the Committee on Foreign Relations of the Senate and the Committee on
			 Foreign Affairs of the House of Representatives a report that contains the
			 strategy required by subsection (a) and includes a discussion of the
			 following elements:(1)The general and specific objectives of the strategy.(2)The criteria for determining the success of the strategy.(3)A description of the manner in which the strategy will support efforts of countries receiving
			 assistance pursuant to the strategyin sub-Saharan Africa to improve access to power using a
			 broad mix of energy options and improve the affordability and reliability
			 of power in sub-Saharan Africa.(4)A general description of regional and country plans and significant local efforts, as appropriate,
			 in sub-Saharan Africa to—(A)increase power production;(B)strengthen electrical transmission and distribution infrastructure;(C)provide for regulatory reform and transparent and accountable governance and oversight;(D)improve the reliability of power;(E)maintain the affordability of power;(F)maximize the financial sustainability of the power sector; and(G)improve access to power.(5)A description of plans to support efforts of countries receiving assistance pursuant to the
			 strategy
							in sub-Saharan Africa to increase access to power in urban and rural areas, including a
			 description of plans designed to address commercial, industrial, and
			 residential needs.(6)A description of plans to support efforts of such countries to reduce waste and corruption and
			 improve existing power generation through the use of a broad power mix,
			 including fossil fuel and renewable energy, distributed generation models,
			 and other technological innovations, as appropriate.(7)An analysis of existing mechanisms for ensuring, and recommendations to promote—(A)commercial cost recovery in countries receiving assistance pursuant to the strategy;(B)commercialization of electric service through distribution service providers to consumers;(C)improvements in revenue cycle management, power pricing, and fees assessed for service contracts
			 and connections;(D)reductions in technical losses in the transmission systems and commercial losses resulting from
			 inefficiencies, including inefficiencies in the billing and collection
			 cycle, theft, and manipulation of meter reading and billing systems; and(E)access to power, including recommendations on the creation of new service provider models that
			 mobilize community participation in the provision of power services.(8)A description of United States Government efforts to support the efforts of countries receiving
			 assistance pursuant to the
			 strategy in sub-Saharan Africa to leverage private sector resources and public sector financing
			 pursuant to the strategy.(9)A description of the reforms being undertaken or planned by countries in sub-Saharan Africa to
			 ensure the long-term economic viability of power projects and to increase
			 access
			 to power, including—(A)reforms designed to allow third parties to connect power generation to the grid affordably,
			 quickly, and without undue regulatory burdens;(B)policies to ensure there is a viable, adequately resourced, independent, and capable utility
			 regulator;(C)strategies to ensure utilities become or remain creditworthy;(D)regulations that permit the participation of independent power producers and private-public
			 partnerships;(E)policies that encourage private investment in power generation;(F)policies that ensure compensation for power provided to the electrical grid by on-site producers;(G)policies to unbundle power services; and(H)regulations to eliminate conflicts of interest in the utility sector.(10)A description of plans to ensure—(A)local consultation, as appropriate, in the planning, long-term
			 maintenance, and management of investments designed to increase access to
			 power in sub-Saharan Africa; and(B)that such investments are sustainable and
			 transparent, including through the provision of technical assistance and
			 training.(11)An identification of the relevant United States Government departments and agencies that will be
			 involved in
			 carrying out the strategy.(12)A description of the level and distribution of resources that will be dedicated on an annual basis
			 among those departments and agencies.(13)A description of the role of each such department or agency and the types of programs that each
			 such department or agency will
			 conduct.(14)A description of the mechanisms that will be used to coordinate the efforts of United States
			 Government departments and  agencies in
			 carrying out the strategy to avoid duplication of efforts, enhance
			 coordination, and ensure that each such department or agency conducts
			 programs primarily
			 in the areas in which that department or agency has the greatest
			 expertise, technical
			 capabilities, and potential for success.(15)A description of the mechanisms to be established for—(A)monitoring and evaluating increased access to, and reliability and affordability of, power in
			 sub-Saharan Africa for individuals, communities, and businesses;(B)maximizing the financial sustainability of power generation, transmission, and distribution in
			 sub-Saharan Africa;(C)sharing best practices among relevant United States Government departments and agencies and with
			 other countries
			 and institutions participating in efforts to increase access to power in
			 sub-Saharan Africa;(D)establishing metrics to demonstrate progress on meeting goals relating to access to power, power
			 generation, and distribution in sub-Saharan Africa; and(E)terminating unsuccessful programs.(16)A description of the engagement plan for working with local communities benefitting from or
			 affected by projects carried out pursuant to the strategy.(17)A description of the mechanisms that will be used to ensure greater coordination between the United
			 States and foreign governments, international organizations, African
			 regional economic communities, international financial institutions,
			 international fora such as the G–8 and G–20, and private sector and civil
			 society organizations.(18)An outline of how the President intends to partner with foreign governments, the World Bank Group,
			 the African Development Bank, the private sector, and other development
			 partners to assistencourage sub-Saharan African countries to conduct project 
			 studies and facilitate project development.(19)A description of how the President intends to help facilitate transnational and regional
			 electrification projects where appropriate.(20)A description of how the President intends to help sub-Saharan countries use new or potential
			 fossil fuel and other resources in order to provide power to their
			 citizens.(21)A description of how the President intends to promote trade in electrical equipment with countries
			 in sub-Saharan Africa, including a description of how the government of
			 each country receiving assistance pursuant to the strategy—(A)plans to lower or eliminate import tariffs or other taxes for energy and other power production and
			 distribution technologies destined for sub-Saharan Africa, including
			 equipment used to provide energy access, including solar lanterns, solar
			 home systems, and micro and mini grids; and(B)plans to protect the intellectual property of companies designing and manufacturing products that
			 can be used to provide energy access in sub-Saharan Africa.(22)A description of how the President intends to work with the African Development Bank and other
			 partners to increase the capacity of sub-Saharan African utilities to—(A)develop standardized power purchase agreements and other contracts to streamline project
			 development; and(B)negotiate and monitor compliance with power purchase agreements and other contracts entered into
			 with the private sector.(23)A description of how the President intends to encourage the growth of distributed renewable energy
			 markets in sub-Saharan Africa, including off-grid lighting and power, that
			 includes—(A)a country-by-country analysis of the state of distributed renewable energy in sub-Saharan Africa,
			 including off-grid lighting and power;(B)a description of market barriers to the deployment of distributed renewable energy technologies
			 both on- and off-grid in sub-Saharan Africa;(C)measures United States Government departments and agencies, including the United States Agency for
			 International
			 Development and
			 the Overseas Private Investment Corporation, can take—(i)to overcome or eliminate market barriers or enhance financing opportunities for distributed
			 renewable energy
			 solutions in sub-Saharan Africa; and(ii)to assistencourage multilateral organizations such as the World Bank Group in efforts to eliminate such
			 barriers or enhance such opportunities;(D)the amount and kind of financial support and financing provided to participants in distributed
			 energy markets by the United States Government, international financial
			 institutions, and other international organizations;(E)an analysis of the efficacy of efforts by the Overseas Private Investment Corporation and the
			 United States Agency for International Development to facilitate the
			 financing of the importation, distribution, sale, leasing, or marketing of
			 distributed renewable energy technologies; and(F)a description of how bolstering distributed renewable energy can enhance the overall effort to
			 increase power access in sub-Saharan Africa.(24)Any other issues the President determines are relevant to the strategy.(c)Interagency working group(1)In generalThe President may, as appropriate, establish an Interagency Working Group to coordinate the
			 activities of relevant United States Government departments and agencies
			 involved in carrying out
			 the strategy required under this section.(2)FunctionsThe Interagency Working Group may, among other things, seek to coordinate the activities of the
			 United States Government departments and agencies involved in implementing
			 the strategy, ensure
			 efficient and effective coordination between participating departments and
			 agencies,
			 facilitate information sharing, and coordinate partnerships between United
			 States Government, the private sector, and other development partners to
			 achieve the goals of the strategy.(c)(d)African power advisory group(1)EstablishmentFor the purposes of developing the strategy required by subsection (a), the President shall
			 establish a  African Power Advisory Group to advise on the development and
			 implementation of the strategy and report required by this section and
			 assistance support provided pursuant to this section.(2)MembershipThe African Power Advisory Group shall be composed of 12 13 members appointed by the President,
			 including the following:(A)The Coordinator of the President’s Power Africa Initiative.(B)Seven individuals from the power sector, of whom—(i)at least one shall have experience in the fossil fuel power sector;(ii)at least one shall have experience with the rural electrical cooperatives;(iii)at least one shall have experience in the renewable energy sector; and(iv)at least one shall have experience in the distributed generation sector.(C)Three individuals, other than individuals described in subparagraph (B), who shall have
			 experience in working with the business community in Africa or with
			 governments of countries in Africa.(D)One individual who shall have experience with utility regulation.(E)The official designated pursuant to section 1206(d) of the National Defense Authorization Act for
			 Fiscal Year 2014 (Public law 113–66; 127 Stat. 902; 22 U.S.C. 2151 note)
			 to coordinate efforts to increase United States exports to Africa.(3)FunctionsThe President shall call upon members of the African Power  Advisory Group, either collectively or
			 individually, to advise the President regarding the development and
			 implementation of the strategy and report required by this section and
			 assistancesupport provided pursuant to this section.(4)MeetingsThe African Power Advisory Group shall meet not later than 60 days after the date of the enactment
			 of this Act and not less frequently than annually thereafter.(5)Federal advisory committee actThe African Power Advisory Group established under this section shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).104.Sense of Congress on priorities with respect the energy sector of sub-Saharan African countriesIt is the sense of Congress that—(1)as the United States deepens its engagement with countries in sub-Saharan Africa pursuant to the
			 authorities provided under this Act, priority should be given to countries
			 with a demonstrated commitment to—(A)transparency, accountability, and credibility in energy sector governance;(B)prudent macroeconomic management of energy resources, including sound fiscal and debt management;(C)energy sector reforms, including tariff reform, unbundling of vertically integrated utilities, and 
			 access for independent power producers;(D)responsible development of newly discovered energy resources;(E)expansion of power generation, transmission, and access, including distributed mini-grid and
			 off-grid solutions; and(F)private sector and investment climate reforms, such as strong rule of law and robust controls over
			 the business regulatory environment; and(2)the United States should consider, in prioritizing efforts carried out pursuant to this Act—(A)opportunities for the United States private sector to contribute to the energy sector in
			 sub-Saharan African countries through technology, innovation, and project
			 development;(B)the potential of such efforts to facilitate regional power trade and expand power access across
			 borders;(C)private sector interest and participation in the energy sector of sub-Saharan African countries;(D)the long-term financial viability of energy sector projects in development;(E)opportunities to collaborate with international donors and partners in energy sector development
			 involving multilateral institutions such as the World Bank Group and the
			 African Development Bank;(F)the availability of United States Government resources and appropriate funds to support the
			 expansion
			 of technical assistance, delivery units, and transaction advisors and
			 teams to implement United States Government programs to expand power
			 access in sub-Saharan Africa; and(G)mechanisms to promote efficient and effective coordination among United States Government
			 departments and agencies,
			 including allocation of well-defined roles for each such
			 department or agency.105.Prioritization of assistance for power projects in sub-Saharan Africa by the United States
			 Agency for International Development(a)Loan guaranteesIn pursuing the policy goals described in section 102, the Administrator of the United States
			 Agency for International Development should prioritize loan guarantees to
			 local financial institutions in sub-Saharan Africa, as appropriate, to—(1)facilitate the involvement of such institutions in power projects and markets, both on-
			 and off-grid, in sub-Saharan Africa;(2)allow such institutions to partner with other investors to leverage expertise and increase the
			 impact of such loan guarantees for energy access and power production
			 projects in sub-Saharan Africa;(3)allow such institutions to partner with other investors to fund local research, development, and
			 deployment of technology in order to specifically increase access to
			 reliable, affordable, and sustainable power in sub-Saharan Africa; and(4)allow such institutions to fund the development of plans to increase distribution coverage,
			 including off-grid projects and services in rural areas of sub-Saharan
			 Africa.(b)GrantsThe Administrator shall should, as appropriate, prioritize assistance to—(1)support the implementation or development, as appropriate, of national, regional, and local energy
			 and economically sustainable power policy plans in sub-Saharan Africa;(2)expand power access across sub-Saharan Africa, including specifically to the poorest populations
			 and rural and isolated communities;(3)build the capacity of countries in sub-Saharan Africa to monitor and appropriately and
			 transparently regulate the power sector and encourage private investment
			 in power production and distribution; and(4)increase access to reliable, affordable, and sustainable power in sub-Saharan Africa, including the
			 development of plans to increase power access in rural areas.(c)Effectiveness measurementIn providing the loan guarantees and assistance prioritized pursuant to this section, the
			 Administrator shall use clear, accountable, and metric-based targets to
			 measure the effectiveness of such guarantees and assistance in achieving
			 the goals described in section 102.(d)Rule of constructionNothing in this section shall be construed to authorize modifying or limiting the portfolio of the
			 United States Agency
			 for International Development in other developing regions.106.Prioritization of assistance for power projects in sub-Saharan Africa by the Trade and Development
			 Agency(a)In generalThe Director of the Trade and Development Agency should prioritize, as appropriate—(1)the promotion of United States private sector participation in energy sector development projects
			 in sub-Saharan Africa by conducting project preparation activities for
			 projects in sub-Saharan Africa, including feasibility studies, technical
			 assistance, pilot projects, reverse trade missions, conferences, and
			 workshops; and(2)the funding of project preparation activities for projects in sub-Saharan Africa that involve
			 increased access to power, including power generation and trade capacity
			 building.(b)FocusThe project preparation activities described in subsection (a) should focus on supporting projects
			 in sub-Saharan Africa that enhance efficiencies in the areas of power
			 generation, transmission, and distribution grids, including on-grid,
			 off-grid, and micro-grid solutions, and best practices in demand-side
			 management.(c)Rule of constructionNothing in this section shall be construed to authorize modifying or limiting the portfolio of the
			 Trade and Development
			 Agency in other developing regions.107.Prioritization of assistance for power projects in sub-Saharan Africa by the Overseas Private
			 Investment
			 Corporation(a)In generalThe Overseas Private Investment Corporation should, as appropriate—(1)prioritize support for private sector investments in the power sector of sub-Saharan Africa,
			 including in renewable energy, that will—(A)maximize the number of people with new access to power and power services;(B)improve and expand the transmission and distribution of power and off-grid lighting and power
			 solutions;(C)provide reliable power to people and businesses in urban and rural communities;(D)address the energy needs of people living in areas where there is little or no access to a power
			 grid;(E)reduce transmission and distribution losses and improve end-use efficiency and demand-side
			 management; and(F)reduce energy-related impediments to business productivity and investment;(2)implement procedures for expedited review of and, where appropriate, approval of, applications by
			 eligible investors (as defined in section 238 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2198)) for loans, loan guarantees, and insurance
			 for such investments;(3)encourage small- and medium-sized enterprises and cooperative service providers to participate in
			 energy investment activities in sub-Saharan Africa; and(4)publish information on the effects of its energy investments on development in sub-Saharan Africa.(b)Rule of constructionNothing in this section shall be construed to authorize modifying or limiting the portfolio of the
			 Overseas Private
			 Investment Corporation in other developing regions.108.Prioritization of assistance for power projects in sub-Saharan Africa by the World Bank
			 Group
			 and the African Development Bank(a)In generalThe Secretary of the Treasury should direct the United States Executive Directors of the World Bank
			 Group and the African Development Bank to, as appropriate, use the voice,
			 vote, and influence of the United States to help ensure the World Bank
			 Group and the African Development Bank—(1)prioritize—(A)increasing their investment in, and efforts to promote investment in,
			 well-designed power sector and electrification projects in sub-Saharan
			 Africa;(B)creating financing opportunities, provide financing, and provide technical assistance to promote
			 both
			 on- and off-grid power and lighting solutions in sub-Saharan Africa;(C)stimulating private investment in reliable, affordable, and sustainable power in sub-Saharan
			 Africa; and(D)providing technical assistance to the regulatory authorities of governments in sub-Saharan Africa
			 to—(i)remove unnecessary regulatory and legal barriers to investment in commercially viable power
			 projects and markets;(ii)modify regulatory and legal regimes to assist providers in reducing power transmission and
			 distribution technical losses;(iii)implement cost-based power tariffs and provide for commercial cost recovery;(iv)encourage end-use efficiency and demand-side management in the power sector;(v)strengthen local power markets;(vi)reduce corruption in the power industry, including in government and regulatory processes
			 associated with power production and distribution;(vii)encourage domestic investment in the power sector;(viii)improve transparency and good governance with respect to regulatory and legal processes and
			 requirements in the power sector;(ix)encourage affordable and expedited interconnection for distributed energy systems and independent
			 power producers;(x)ensure compliance with the best practices of the World Bank Group and the African Development Bank;
			 and(xi)implement regulatory and legal reforms that facilitate efficient power generation, transmission,
			 and distribution and  efficient off-grid energy markets;(2)use clear, accountable, and metric-based targets to measure the effectiveness of investment and
			 other assistance provided by the World Bank Group or the African
			 Development Bank, as the case may be, for power sector and electrification
			 projects in
			 sub-Saharan Africa; and(3)support the efforts of the World Bank Group to foster growth in the off-grid lighting and power
			 markets.(b)Rule of constructionNothing in this section shall be construed to authorize the Secretary of the Treasury to advocate
			 for modifying or limiting the portfolio of the World Bank Group or the
			 African Development Bank in other developing regions.109.Prioritization of assistance  for power projects in sub-Saharan Africa by the United States African
			 Development Foundation(a)In generalThe Board of Directors and the President of the United States African Development Foundation should
			 seek
			 opportunities to make grants and provide technical support to
			 businesses and organizations in sub-Saharan Africa that qualify for
			 assistance from the Foundation and are developing on- and
			 off-grid solutions to meet the power needs of rural communities
			 underserved by national grids.(b)FocusThe mission of the United States African Development Foundation under subsection (a) is to meet the
			 needs of underserved communities
			 and close critical development gaps with speed, efficiency, and
			 effectiveness.110.Prioritization of assistance  for power projects in sub-Saharan Africa by the Millennium Challenge
			 Corporation(a)In generalThe Chief Executive Officer and the Board of Directors of the Millennium Challenge Corporation
			 should—(1)assess, as appropriate, the extent to which insufficient access to and reliability of electricity
			 is a binding
			 constraint on sustainable economic growth in countries in sub-Saharan
			 Africa; and(2)prioritize, as appropriate—(A)the provision of assistance to support private and public sector efforts to  increase access to and
			 the reliability of electricity in such countries,
			 including through on- and off-grid generation and electrical transmission
			 and distribution projects;(B)engagement with governments of such countries to assist in identifying and
			 establishing legal, regulatory, policy, and institutional reforms related
			 to power sector investments;(C)consultation with independent power producers, public and private financial institutions, and other
			 power sector stakeholders during project planning; and(D)guidance, including in the design of project methodologies and performance metrics, as requested by
			 other
			 United States Government departments and agencies involved in activities
			 authorized under this title.(b)Rule of constructionNothing in this section shall be construed to authorize modifying or limiting the assistance
			 programs of the Millennium Challenge Corporation in other developing
			 regions or sectors.110.111.Progress report(a)In generalNot later than 3 years after the date of the enactment of this Act, the President shall submit to
			 the Committee on Foreign Relations of the Senate and the Committee on
			 Foreign Affairs of the House of Representatives a report on progress made
			 toward achieving the policy goals described in section 102 that includes
			 the following:(1)A report on United States programs supporting implementation of policy and legislative changes
			 leading to increased power generation and access in sub-Saharan Africa,
			 including a description of the number, type, and status of policy,
			 regulatory, and legislative changes initiated or implemented as a result
			 of programs funded or supported by the United States in countries in
			 sub-Saharan Africa to support increased power generation and access after
			 the date of the enactment of this Act.(2)A description of power projects receiving United States Government support and how such
			 projects, including off-grid efforts, are intended to achieve the policy
			 goals described in section 102.(3)For each project described in paragraph (2)—(A)a description of how the project  fits into, or encourages modifications of, the national energy
			 plan of the country in which the project will be carried out, including
			 encouraging regulatory reform in that county;(B)an estimate of the total cost of the project to the consumer, the country in which the project will
			 be carried out, and other investors;(C)the amount of financing provided or guaranteed by the United States Government for the project;(D)an estimate of United States Government resources for the project, itemized by funding source,
			 including from the Overseas Private Investment Corporation, the United
			 States Agency for International Development, the Department of the
			 Treasury, or other appropriate United States Government departments and
			 agencies;(E)an estimate of the number of individuals, communities, businesses, schools, and health facilities
			 that have gained power connections as a result of the project, with a
			 description of how the reliability, affordability, and sustainability of
			 power has been improved as of the date of the report; and(F)an assessment of the increase in the number of people and businesses with access to power and in
			 the operating electrical power capacity in megawatts as a result of the 
			 project 
			 between the date of the enactment of this Act and the date of the report.(4)A description of any significant estimated non-economic effects of the efforts carried out pursuant
			 to this Act.IIOverseas Private Investment Corporation201.Extension of issuing authoritySection 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by
			 striking 2007 and inserting 2019.202.Expedited procedures for financing of small projects related to power generation and distribution
			 in sub-Saharan Africa(a)In generalNot later than 180 days after the date of the enactment of this Act, the Overseas Private
			 Investment Corporation  should, as
			 appropriate, simplify and streamline the application, approval, and
			 post-approval processes for insurance, financing, investment, or
			 reinsurance for projects or subprojects, including off-grid efforts, in
			 sub-Saharan
			 Africa for which the total support of	the Corporation is less than
			 $20,000,000, by—(1)expediting the review and consideration of, and determinations with respect to, applications for
			 insurance, financing, investment, or reinsurance, consistent with
			 investment best practices, including appropriate risk management, for such
			 projects and subprojects; and(2)reducing the burdens of project management for, and eliminating duplicative or unnecessary
			 oversight of such projects and subprojects after approval of insurance,
			 financing, investment, or reinsurance for projects or subprojects.(b)Consideration of best practicesIn revising its procedures as required by subsection (a), the Overseas Private Investment
			 Corporation should consider best
			 practices established by the International Finance Corporation of the
			 World Bank Group.203.Activities in sub-Saharan Africa; investment advisory councilSection 233(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(e)) is amended to read as
			 follows:(e)Activities in sub-Saharan Africa; investment advisory council(1)In generalThe Board should take prompt measures to prioritize, as appropriate, the loan, guarantee, and
			 insurance programs, and financial commitments, of the Corporation in
			 sub-Saharan Africa in the areas of power generation, distribution, and
			 off-grid power and lighting, including through the use of an investment
			 advisory council to assist the Board in developing and implementing
			 policies, programs, and financial instruments with respect to sub-Saharan
			 Africa.(2)RecommendationsThe investment advisory council described in paragraph (1) shall make recommendations to the Board
			 on how the Corporation can facilitate greater support by the United States
			 for private sector trade and investment with and in sub-Saharan Africa.(3)TerminationThe investment advisory council described in paragraph (1) shall terminate on December 31, 2018.(4)Applicability of federal advisory committee actThe investment advisory council described in paragraph (1) shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.)..204.Pilot program for expansion of eligible investors(a)In generalThe Overseas Private Investment Corporation shall conduct a pilot program under which  entities
			 that are covered by section 238(c)(3) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2198(c)(3)) and are substantially beneficially owned by
			 United States citizens shall be considered eligible investors under
			 section 238(c) of that Act for
			 the sole purpose of receiving assistance from the Corporation for power
			 projects in sub-Saharan Africa.(b)Cap on assistanceAssistance provided by the Corporation for a power project in sub-Saharan Africa pursuant to
			 subsection (a) to an entity that is covered by
			 section 238(c)(3) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2198(c)(3)) and is substantially beneficially owned by United States
			 citizens shall
			 not exceed the lesser of—(1)the share of ownership in the entity of such United States citizens; or(2)the percentage of the investment of the entity in
			 the project.(c)Termination of pilot programThe pilot program under subsection (a) shall terminate on the date that is 5 years after the date
			 of the enactment of this Act.(d)Continued validity of existing supportNotwithstanding subsection (c), any support provided before the date that is 5 years after the date
			 of the enactment of this Act pursuant to the pilot program under
			 subsection (a) shall remain valid on and after that date.205.Pilot program for direct investment and local currency guaranties for power projects
			 in
			 sub-Saharan Africa(a)In generalThe Overseas Private Investment Corporation shall conduct a pilot program to—(1)make loans to eligible investors under section 234(c) of the Foreign Assistance Act
			 of 1961 (22 U.S.C.
			 2194(c)) for power projects in sub-Saharan Africa and for which the total
			 support of the Corporation does not exceed $50,000,000; and(2)issue local currency guarantees under section 234(h) of the Foreign Assistance Act
			 of 1961 (22 U.S.C.
			 2194(h)) to African subsidiaries of foreign financial
			 institutions if the issuance of such guarantees directly facilitates
			 lending
			 for power
			 projects in sub-Saharan Africa undertaken by eligible investors.(b)Eligible investor definedIn this section, the term eligible investor means an eligible investor as defined in section 238(c) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2198(c)) or described in section 204(a) of this Act.(c)Termination of pilot programThe pilot program under subsection (a) shall terminate on the date that is 5 years after the date
			 of the enactment of this Act.(d)Continued validity of existing loans and guaranteesNotwithstanding subsection (c), any loans made or local currency guarantees issued pursuant to the
			 pilot program under subsection (a) before the date that is 5 years after
			 the date of the enactment of this Act shall remain valid on and after that
			 date.206.Extension of maximum term of obligation for renewable energy projects in sub-Saharan AfricaSection 237(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2197(e)) is amended to read as
			 follows:(e)Maximum term of obligation(1)In generalExcept as provided in paragraph (2), no insurance, guaranty, or reinsurance of any equity
			 investment shall extend beyond 20 years after the date of issuance.(2)Extended term of obligation for certain projectsAn insurance, guaranty, or reinsurance of an equity investment in a renewable energy project in
			 sub-Saharan Africa may extend up to 30 years after the date of issuance..207.Inspector General(a)In generalSection 8G(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (2), by inserting the Overseas Private Investment Corporation, after the National Science Foundation,; and(2)in paragraph (4)—(A)in subparagraph (G), by striking ; and and inserting a semicolon;(B)in subparagraph (H), by inserting and after the semicolon; and(C)by adding at the end the following:(I)with respect to the Overseas Private Investment Corporation, such term means the Board of Directors
			 of the Overseas Private Investment Corporation (established under section
			 233(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2193(b));. (b)Conforming amendmentSection 239 of the Foreign Assistance Act of 1961 (22 U.S.C. 2199) is amended by striking
			 subsection (e).208.Assessment of customer satisfactionSection 239 of the Foreign Assistance Act of 1961 (22 U.S.C. 2199) is amended by adding at the end
			 the following:(l)Assessment of customer satisfaction(1)In generalEach fiscal year, the Corporation shall conduct a survey of a sample of its customers to assess the
			 satisfaction of those customers with the operation and procedures of the
			 Corporation, with particular attention to customers of the Corporation
			 that are small businesses and cooperatives.(2)Report to congressThe Corporation shall include in its annual report required under section 240A a report on the
			 survey conducted under paragraph (1) that  includes, as appropriate,
			 summaries of recommendations made by customers of the Corporation with
			 respect to ways
			 to improve the operations and procedures of the Corporation..209.Schedule B hiring authorityIn carrying out the purposes of this Act and its responsibilities under this Act, the Overseas
			 Private
			 Investment
			 Corporation may, in addition to other authorities available, employ not
			 more than 20 individuals, on a limited-appointment basis, pursuant to
			 schedule B of subpart C of part 213 of title 5, Code of Federal
			 Regulations, for the purpose of furthering specific efforts in sub-Saharan
			 Africa with respect to power production and generation and distribution,
			 including off-grid efforts.210.Sense of Congress on fundingIt is the sense of Congress that appropriations for the administrative expenses and activities
			 under section 234(g)(5) of the Foreign Assistance of 1961 (22 U.S.C.
			 2194(g)(5)) of the
			 Corporation in each of the fiscal years 2015 through 2019 should be
			 adjusted to reflect the resources needed to carry out the purposes of this
			 Act, including enabling the Corporation to hire personnel and to upgrade
			 systems infrastructure, as appropriate, to implement the purposes of this
			 Act.211.Report on equity authorityNot later than one year after the date of the enactment of this Act, the Inspector General of the
			 Overseas Private
			 Investment Corporation (appointed pursuant to the amendments made by
			 section 207) shall submit to Congress a report on the
			 authorities of the Corporation to effectively meet its statutory
			 objectives, including as modified by this Act, that includes an assessment
			 of the
			 following:(1)The effectiveness of the existing authorities of the Corporation in
			 promoting investment in energy and infrastructure projects.(2)The effect granting the Corporation the authority to
			 directly invest in projects would have on—(A)the ability of the Corporation to support development projects, including
			 infrastructure and energy projects, that advance the foreign policy goals
			 of the United States;(B)the risk profile of the Corporation;(C)the budget of the Corporation;(D)the success rate of projects, measured in terms of capacity to meet development
			 goals and financial targets;(E)sectors or regions in which equity investment would be particularly beneficial or harmful to
			 furthering the
			 mission of the Corporation; and(F)the capability of the Corporation to meet its statutory objectives, including as modified by this
			 Act, including whether granting such authority would limit the
			 effectiveness of the Corporation in meeting its goals with respect to
			 stimulating United States private sector investment in such projects,
			 including investment by small- and medium-sized enterprises.(3)The effect of any other financing instruments that may be better suited to energy or
			 infrastructure projects.(4)The competitiveness of financing provided by the Corporation relative to financing provided by
			 development finance institutions of other
			 major economies.Amend the title so as to read: A bill to establish a comprehensive United States Government policy to encourage the efforts of
			 countries in sub-Saharan Africa to improve access to and the
			 affordability, reliability, and
			 sustainability of power, and for other purposes. .July 24, 2014Reported with amendments and an amendment to the title